DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) claims 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claim 11 has been amended to recite, in part, “wherein the respective SRP indicates a respective acceptable level of interference acceptable to each of the one or more coordinated APs”. However, this feature as disclosed in the claims is not taught by the claims. For example, the disclosure at par.[0047] recites, in part, “Then, the master AP and the coordinated AP(s) may trigger coordinated joint UL SR transmission from the selected STAs. It is noteworthy that an "acceptable interference level" in SRP may allow an AP to control the amount of interference it can sustain, with a tradeoff between an increase in interference level and an increase of spatial reuse.”. That is, the AP may send an SRP with acceptable interference level which can be reconfigured by the master AP such that the Master AP does not receive excessive interference. The disclosure does not teach, “wherein the respective SRP indicates a respective acceptable level of interference acceptable to each of the one or more coordinated APs”. Thus, the claims are rejected. 
Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim has been amended to recite, in part, “transmitting, by the master AP to the coordinated AP, a list of one or more excluded STAs which would cause high interference to the Master AP;
transmitting, an UL trigger to the at least one STA which is not in the list of one or more excluded STAs”
It is unclear from the claim which AP is transmitting, an UL trigger to the at least one STA which is not in the list of one or more excluded STAs”. To make the claim clear the claim should recite, which of the Master AP, or the coordinated AP transmits the UL trigger frame to the STA. Par.[0048 – 0049] describes the coordinated AP forwarding a trigger from the master AP to the stations. 
Claims 15-16 which depend from claim 14 are similarly rejected for their dependency on claim 14, and for failing to curing the deficiencies therein. 

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Furthermore, claim 14 has additional deficiencies, (e.g. 112 issues) that need to be addressed before being allowed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doostnejad et al. (WO 2019/040059 A1) in view of Ni et al. (US 2016/0050684 A1), and further in view of Cariou et al. (US 2017/0064644 A1).
	Regarding claim 11, Doostnejad discloses:
a method, comprising: 
receiving, by an apparatus implemented in a master access point (AP) (fig.1 element 102 which discloses an Access Point Controller hereinafter (APC)), a report on received power levels of one or more coordinated APs from each of one or more stations (STAs) associated with the master AP (par.[0021] describes a APC which is communicatively coupled with a plurality of APs, which are further coupled with a plurality of stations. Thus, the APC is associated with stations via the APs. Par.[0021] further discloses that the beamforming reports (e.g. power levels) of the stations are reported to the APs which are then forwarded to the APC. Par.[0022] discloses that the beamforming reports are used to calculated interference in order to perform spatial reuse); 
selecting, by the apparatus, at least one STA of the one or more STAs based on the report received from each of the one or more STAs (par.[0071 – 0073] describe selecting a STA to form a collaborative beamforming pair, fig.8); 
selecting, by the apparatus, a coordinated AP from the one or more coordinated APs (par.[0071 – 0073] describes selecting an AP from the plurality of AP to form a collaborative beamforming pair, fig.8); and 
performing, by the apparatus, coordinated spatial reuse (CSR) transmissions in conjunction with the at least one coordinated AP (par.[0081] which recites, in part, “That is, the access point at which the communications were received need not communicate with other access points to schedule transmission of data to a mobile station because such transmissions are already known to not cause interference between other access point and mobile station pairs.”).
While the disclosure of Doostnejad substantially discloses the claimed invention, it does not disclose:
Wherein the report further comprises a receiver sensitivity level.
However, it would have been apparent to one of ordinary skill in the art at the time of the filing of the instant application to report a receiver sensitivity to the AP because the receiver sensitivity can be used to determine a Clear Channel Assessment threshold. For example, in an analogous art, the disclosure of Ni teaches:
Wherein the report further comprises a receiver sensitivity level (par.[0116] describes a method for scheduling access points wherein a controller (e.g. a master access point) receives performance statistical data of a previous time period, and based on that information generates a schedule for the AP such that the AP may transmit and receive data from stations during a future time period. Further, the disclosure teaches that the performance statistical data comprises parameters such as transmission power control, and clear channel assessment parameter threshold (e.g. a receiver sensitivity level) such that the AP’s can communicate with less interference).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Doostnejad for configuring spatial reuse groups with the disclosure of Ni which teaches using information received from access point in a previous period to further improve the scheduling of APs in a later period. The motivation/suggestion would have been to provide a reduction of interference between APs such that the access rate of the wireless network is improved (Ni: par.[0116]).
While each of Doostnejad and Ni substantially disclose the claimed invention, they do not disclose:
receiving a respective spatial reuse parameter (SRP), and wherein the respective SRP indicates a respective acceptable level of interference acceptable to each of the one or more coordinated APs. 
However, providing a spatial reuse parameter (SRP) in a report to other stations would have been readily apparent to the skilled person before the effective filing date of the claimed invention.
For example, the disclosure of Cariou teaches:
receiving, a respective spatial reuse parameter (SRP) (par.[0025] OBSS packets that contain an Spatial Reuse Parameter, par.[0026 – 0029]); and
wherein the respective SRP indicates a respective acceptable level of interference acceptable to each of the one or more coordinated APs (par.[0025] which teaches that the SRP can be used as an accurate amount of interference that can be tolerated by the receiver of the current transmission. Also, par.[0029] teaches that the stations and AP can transmit the parameter SRP to Master Stations and other stations such that interference acceptable between the stations performing the transmissions understand the interference. As each of the stations transmit these tolerable interference messages to one another each of the STA and AP may identify tolerable/acceptable level of interference to each other).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the transmission selection as discussed in Doostnejad, with the information pertaining to receiver sensitivity level as discussed in Ni, with the tolerable interference level in packets to the master station and other devices of the network as taught in Cariou. The motivation/suggestion would have been to allow the master station adjust its transmission power or alter the transmission power of other stations such that interference between the stations and AP during transmission are reduced such that more devices may opportunistically take advantage of SRP.

Claims 11-13, 17, and 19,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Doostnejad et al. (WO 2019/040059 A1) in view of Ni et al. (US 2016/0050684 A1), and further in view of Guo et al. (US 2020/0374870 A1).
	Regarding claim 11, Doostnejad discloses:
a method, comprising: 
receiving, by an apparatus implemented in a master access point (AP) (fig.1 element 102 which discloses an Access Point Controller hereinafter (APC)), a report on received power levels of one or more coordinated APs from each of one or more stations (STAs) associated with the master AP (par.[0021] describes a APC which is communicatively coupled with a plurality of APs, which are further coupled with a plurality of stations. Thus, the APC is associated with stations via the APs. Par.[0021] further discloses that the beamforming reports (e.g. power levels) of the stations are reported to the APs which are then forwarded to the APC. Par.[0022] discloses that the beamforming reports are used to calculated interference in order to perform spatial reuse); 
selecting, by the apparatus, at least one STA of the one or more STAs based on the report received from each of the one or more STAs (par.[0071 – 0073] describe selecting a STA to form a collaborative beamforming pair, fig.8); 
selecting, by the apparatus, a coordinated AP from the one or more coordinated APs (par.[0071 – 0073] describes selecting an AP from the plurality of AP to form a collaborative beamforming pair, fig.8); and 
performing, by the apparatus, coordinated spatial reuse (CSR) transmissions in conjunction with the at least one coordinated AP (par.[0081] which recites, in part, “That is, the access point at which the communications were received need not communicate with other access points to schedule transmission of data to a mobile station because such transmissions are already known to not cause interference between other access point and mobile station pairs.”).
While the disclosure of Doostnejad substantially discloses the claimed invention, it does not disclose:
Wherein the report further comprises a receiver sensitivity level.
However, it would have been apparent to one of ordinary skill in the art at the time of the filing of the instant application to report a receiver sensitivity to the AP because the receiver sensitivity can be used to determine a Clear Channel Assessment threshold. For example, in an analogous art, the disclosure of Ni teaches:
Wherein the report further comprises a receiver sensitivity level (par.[0116] describes a method for scheduling access points wherein a controller (e.g. a master access point) receives performance statistical data of a previous time period, and based on that information generates a schedule for the AP such that the AP may transmit and receive data from stations during a future time period. Further, the disclosure teaches that the performance statistical data comprises parameters such as transmission power control, and clear channel assessment parameter threshold (e.g. a receiver sensitivity level) such that the AP’s can communicate with less interference).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Doostnejad for configuring spatial reuse groups with the disclosure of Ni which teaches using information received from access point in a previous period to further improve the scheduling of APs in a later period. The motivation/suggestion would have been to provide a reduction of interference between APs such that the access rate of the wireless network is improved (Ni: par.[0116]).
While each of Doostnejad and Ni substantially disclose the claimed invention, they do not disclose:
receiving a respective spatial reuse parameter (SRP), and wherein the respective SRP indicates a respective acceptable level of interference acceptable to each of the one or more coordinated APs. 
However, providing a spatial reuse parameter (SRP) in a report to other stations would have been readily apparent to the skilled person before the effective filing date of the claimed invention.
For example, the disclosure of Guo teaches:
receiving, a respective spatial reuse parameter (SRP) (par.[0111] discloses the transmission from the first access point to the second, in this scenario master access point a Spatial Reuse Parameter, wherein the Spatial reuse parameter comprises a tolerable interference level); and
wherein the respective SRP indicates a respective acceptable level of interference acceptable to each of the one or more coordinated APs (par.[0025] describes the SRP comprises the tolerable interference for the AP sent to the second AP, thus, each AP understands the tolerable interference level).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the transmission selection as discussed in Doostnejad, with the information pertaining to receiver sensitivity level as discussed in Ni, with the tolerable interference level in packets to the master station and other devices of the network as taught in Guo. The motivation/suggestion would have been to allow the master station adjust its transmission power or alter the transmission power of other stations such that interference between the stations and an additioanl AP during transmission are reduced such that more devices may opportunistically take advantage of SRP.

Regarding claim 12, Doostnejad discloses:
wherein the report further comprises a transmit (TX) power, receiver sensitivity, a spatial reuse parameter (SRP), or a combination thereof received from the one or more coordinated APs (par.[0071 - 0076] discloses the parameters transmit power is used in beamforming feedback in order to determine the collaborative set. Par.[0076] which recites, in part, “In equation 1, p.sub.m and p.sub.t are transmit powers for mobile stations m and /, respectively. I.sub.u.sup.] represents an amount of interference caused by the potential addition of the access point and mobile station pair to the collaborative beamforming set.” Fig.6 element 630 describes the AP transmitting the beamforming reports to the APC).

Regarding claim 13, Doostnejad discloses:
wherein the selecting of the coordinated AP comprises selecting at least one of the one or more coordinated APs causing a lowest interference level among the one or more coordinated APs as detected by the one or more STAs based on the report received from each of the one or more STAs (par.[0076] which recites, in part, “In equation 1, p.sub.m and p.sub.t are transmit powers for mobile stations m and /, respectively. I.sub.u.sup.] represents an amount of interference caused by the potential addition of the access point and mobile station pair to the collaborative beamforming set”. Par.[0077] discloses that the estimated interference should be below an interference threshold. Fig.8 elements 850 – 860. The process occurs iteratively. At 850 the controller determines the interference caused by potential addition of a second access pint and second station to the collaborative set. If the estimated interference is below a threshold an additional AP and station may be added to the set, then, if there are additional AP and STA the process returns to element 850. If the interference is above a threshold, then the process moves to 880 wherein the evaluation of additional selection of another AP and another STA, if yes then the process returns to 840 to select another AP and STA, if no, then the process returns to 890 and the collaborative set is established).

Regarding claim 17, Doostnejad discloses:
measuring, by the apparatus, an interference level of each of the one or more coordinated APs, wherein the selecting of the coordinated AP comprises selecting one of the one or more coordinated APs having a lowest interference level measured by the apparatus among the one or more coordinated APs (par.[0022] which recites, in part, “In examples disclosed herein, rank-1 beamforming report(s) (e.g., low rate rank-1 beamforming report(s)) are utilized for the secondarily associated access point and mobile station pairs. In examples disclosed herein, by using these beamforming feedback reports, access point and mobile station pairs where simultaneous transmission can be allowed because the expected interference is low can be identified.” That is the APs that are selected has the lowest amount of interference).

Regarding claim 19, Doostnejad discloses:
measuring, by the apparatus, an interference level of each of the one or more coordinated APs (par.[0021 – 0022] discloses that the beamforming reports are used for determining interference),
wherein the selecting of the coordinated AP comprises selecting one of the one or more coordinated APs having a measured lowest interference level measured by the apparatus among the one or more coordinated APs as well as a reported lowest interference level among the one or more coordinated APs based on a respective report received from the at least one STA (par.[0066] discloses traditional beamforming reports in combination with Rank-1 beamforming reports from the STA. The AP selects the STA and AP whose interference does not rise above an interference threshold, par.[0073 – 0078] Therefore, the controller selects the APs and STA with the lowest interference among the APs and STAs).



Claim 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doostnejad, Ni, and Guo, as applied to claim 17, in view of Chun et al. (US 2017/0070914 A1).
Regarding claim 18, Doostnejad, Guo, and Ni, discloses claim 17, but does not disclose:
transmitting an uplink (UL) trigger to the at least one STA; and 
receiving a triggered UL transmission from the at least one STA during a period of time in which the coordinate AP performs a downlink (DL) transmission to at least one STA associated with the coordinated AP.
However, the technique was well-known in the art at the time of the filing of the instant application. 
See for example, Chun which is in the same field of endeavor discloses:
transmitting an uplink (UL) trigger to the at least one STA (par.[0536] describes an AP transmitting a trigger frame for UL Multi-User Transmissions to the stations); and 
receiving a triggered UL transmission from the at least one STA during a period of time in which the coordinate AP performs a downlink (DL) transmission to at least one STA associated with the coordinated AP (par.[0769] which recites, in part, “an AP may perform DL MU transmission on an NDPA frame that initiates an UL sounding protocol. In this case, the NDPA frame may be configured as in the example of Table 17 or 18. Information about an MFR index and information about the index of a space stream may have been included in the NDPA frame as trigger information for the UL MU transmission of an NDP frame.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the spatial reuse selection methods as discussed in Doostnejad, Guo, and Ni with the well-known coordinated transmissions as discussed in Chun. The motivation/suggestion would have been to allow for higher throughput  and spectral efficiency by allowing concurrent uplink and downlink transmissions from a plurality of APs and Station (Chun: par.[0010]).

Regarding claim 20, Chun discloses:
wherein the performing of the CSR transmissions comprises performing a downlink (DL) transmission to the at least one STA during a period of time in which the coordinated AP transmits an uplink (UL) trigger to, and receives an UL transmission from, at least one STA associated with the coordinated AP (par.[0769] which recites, in part, “an AP may perform DL MU transmission on an NDPA frame that initiates an UL sounding protocol. In this case, the NDPA frame may be configured as in the example of Table 17 or 18. Information about an MFR index and information about the index of a space stream may have been included in the NDPA frame as trigger information for the UL MU transmission of an NDP frame.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu et al. (US 2020/0084712 A1) “Method and System for Dynamic Access Point Selection in Coordinated Access Point Group”
Sadek et al. (US 2010/0197317 A1) “Multichannel Dynamic Frequency Selection”
Parkvall et al. (US 2017/0331670 A1) “Network Architecture, Methods, and Devices for a Wireless Communications Network”
Miras et al. (US 2019/0028193 A1) “Scheduling Method for Uplink and Downlink of an Optical Transmission System”
Lin et al. (US 10,299,200 B2) “Method for Accessing Access Point by Station Device, and System”
Soulie et al. (EP 3675584 A1) “Procedure and System for Augmenting the Capacity of Communications”
Gage et al. (US 2013/0003588 A1) “System and Method for Mobile Station-Assisted Interference Mitigation”
Bhattacharya et al. (US 2021/0051664 A1) “Dynamic Spatial Reuse”
Verma et al. (US 2020/0404549 A1) “Coordinated Access Point Transmissions”
Nandagopalan et al. (US 8,681,810 B2) “Dynamic Carrier Sensing Thresholds”
Subramanian et al. (US 2016/0269087 A1) “Signaling for Millimeter Wave Interference and Scheduling” (fig.4 and corresponding disclosure)
Wong et al. (US 2014/0362840 A1) Inter-AP Coordination and Synchronization within Wireless Communications” par.[0117] discloses that the AP may send trigger frame to the STA they plan to transmit to. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411